DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated July 11, 2022 and August 2, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 11, 2022 has been entered.

Status of Claims
Claim(s) 1-3, 5-9, and 12-23 are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed July 11, 2022.  Acknowledgement is made of Applicant addition of new claims 22 and 23.
Applicants elected without traverse Group I, drawn to a composition comprising, in a physiologically acceptable oily medium, 4-3(ethoxy-4-hydroxyphenyl)-2-butanone and an organic solvent with solubility parameters in the Hansen solubility space such that 4.5< δa<7 and 14< δd<22 as the elected invention and (i) capric/caprylic acid triglycerides as the elected organic solvent species and (ii) polydimethylsiloxane as the additional oil species in the reply filed on November 11, 2014.  The requirement is still deemed proper.  Claim 9 remains withdrawn.  
Claims 1-3, 5-8 and 12-23 are presently under examination as they relate to the elected species (i) capric/caprylic acid triglycerides and (ii) polydimethylsiloxane.


Priority
The present application is a national stage entry of PCT/EP12/55658 filed on March 29, 2012 which claims benefit of US Provisional Application No. 61/499,707 filed on June 22, 2011.  The present application also claims benefit of foreign priority to France 1152788 filed on April 1, 2011.  The effective filing date of the instant application is June 22, 2011. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections not Necessitated by Amendment. They constitute the complete set presently being applied to the instant application.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-8 and 12-23 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (WO 2010/045415 A2, cited in a previous Office Action) in view of Berlin et al (J Gen Chem of USSR, 1949; 19:1-10, cited in a previous Office Action).
The instant claims require a composition comprising 4-3(ethoxy-4-hydroxyphenyl)-2-butanone, hereinafter referred to as Compound A:
Compound A

    PNG
    media_image1.png
    93
    181
    media_image1.png
    Greyscale

and a physiologically acceptable oily medium.

With regard to claims 1-3, Zhang et al teach a topical pharmacological composition comprising at least one sensate agent (claim 1) wherein the sensate agent includes zingerone (claim 5); zingerone is equivalent to 4,(4-hydroxy-3-methoxyphenyl)butan-2-one.  Zhang teaches the topically administrable vehicle comprises an emulsion gel (claim 25); and an emulsion gel system comprising the aqueous gel to which are added an emulsifier, and an emollient or oil (page 17, lines 8-10), wherein the fatty phase constituents (including lipids or emollients) can be of a vegetable or animal nature and also partly or completely synthetic, and include glycerides (page 18, lines 20-29); semi-synthetic and completely synthetic glycerides include caprylic/capric acid triglyceride (page 20, lines 2-3).   Thus, Zhang suggests a composition comprising zingerone in an emulsion gel system comprising caprylic/capric acid triglyceride as an emollient.
Zhang does not explicitly teach a composition comprising 4-3(ethoxy-4-hydroxyphenyl)-2-butanone.
However, Berlin teaches derivatives of zingerone (title); and teaches 4-hydroxy-3-ethoxyphenyl ethyl methyl ketone (I) is a homologue of zingerone (page 1, 2nd and 3rd paragraphs):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound (I) taught by Berlin is equivalent to the instantly claimed 4-3(ethoxy-4-hydroxyphenyl)-2-butanone.
The structure for zingerone is
[AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, while this is not identical to the claimed compound 
    PNG
    media_image1.png
    93
    181
    media_image1.png
    Greyscale
, it is noted that these compounds are homologs of each other and the only difference is a CH2 group.  Therefore, while the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would be obvious to make and use the claimed compounds in a cosmetic composition with a reasonable expectation of success, absent factual evidence to the contrary.
	MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to utilize solvents taught as useful for a composition comprising Zingerone including caprylic/capric triglycerides as taught by Zhang for a composition comprising the homologue Compound (I) taught by Berlin, resulting in  a composition comprising Compound A and caprylic/capric triglycerides with an expectation of success, since the compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 

With regard to the claimed amounts of organic solvent of claims 1 and 12-14, Zhang teaches composition comprising 2-20% emollient (i.e. caprylic/capric triglycerides). It would have been obvious to one of ordinary skill in the art to utilize the amounts of caprylic/capric triglycerides taught by Zhang as a starting point in optimizing a composition comprising caprylic/capric triglycerides and a compound that is structurally similar to zingerone, such as the instantly claimed Compound A.
Taken together, all this would result in the composition of claims 1-3 and 12-14 with a reasonable expectation of success.  


With regard the claimed amount of 4-3(ethoxy-4-hydroxyphenyl)-2-butanone of claims 5 and 15-17, Zhang teaches the composition comprises 0.5-3 wt% of a sensate agent (page 28, lines 6-8).  It would have been obvious to one of ordinary skill in the art to utilize the amounts of zingerone (sensate) taught by Zhang as a starting point to optimize the amount of 4-3(ethoxy-4-hydroxyphenyl)-2-butanone in formulating a composition comprising 4-3(ethoxy-4-hydroxyphenyl)-2-butanone, resulting in the composition of claims 5 and 15-17 with a reasonable expectation of success.

With regard to the claimed ratios of claims 6 and 18-20, Zhang teaches composition comprising 0.5-3% sensate (i.e. Zingerone) and 2-20% emollient (i.e. caprylic/capric triglycerides). An amount of 2% solvent to 0.5% of the compound would give a ratio of 4, which is less than 10.  It would have been obvious to one of ordinary skill in the art to utilize the amounts of caprylic/capric triglycerides and Zingerone in the disclosed ratios as a starting point in optimizing a composition comprising caprylic/capric triglycerides and a compound that is structurally similar to zingerone, such as the instantly claimed Compound A, resulting in the composition of claims 6 and 18-20 with a reasonable expectation of success.  

With regard to claim 7, Zhang teaches in order to achieve the desired emollient properties, the fatty phase constituent may also comprise one or more silicone compounds or oils to improve emollient properties on the skin, and in one embodiment, the dimethyl silicone fluid comprises fully methylated linear siloxane polymers end-blocked with trimethylsiloxy units, i.e., polydimethylsiloxanes (page 20, lines 7-13).  At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute zingerone in the composition comprising caprylic/capric triglycerides and polydimethylsiloxanes disclosed by Zhang for a structural homolog of zingerone, such as Compound A with an expectation of success, since the compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, thus resulting in the composition of the claims 7, with a reasonable expectation of success. 

With regard to claims 8 and 23, Zhang does not explicitly teach the composition is in water-in-oil or oil-in-water emulsion.  However, Zhang teaches composition combining properties of gel with those of an oil/water emulsion are well known in the art (page 17, lines 20-24).  Moreover, Zhang teaches an embodiment wherein the composition comprises an emulsion gel system comprising the sensate agent, at least one solvent which is water, a thickener, to which is added an emulsifier and an emollient or oil. The emulsifier and emollient/oil are added to water, which would result in an oil-in-water or water-in-oil emulsion depending on the amounts of oil and water admixed.    It would have been obvious to one of ordinary skill in the art to formulate the composition comprising Compound A in similar gel emulsions taught for zingerone, resulting in the composition of claims 8 and 23 with a reasonable expectation of success.

Regarding claim 21, Zhang teaches the composition may comprise an aqueous gel; such a composition may comprise the pharmaceutically active agent, the sensate agent, at least one solvent which is water, a thickener, and other optional ingredients; and a still further embodiment comprises an emulsion gel system, comprising the aqueous gel components described above, to which are added an emulsifier, and an emollient or oil (page 17, lines 4-10).  At the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to formulate the composition comprising Compound A in similar gel emulsions taught for zingerone, resulting in the composition of claim 21 with a reasonable expectation of success.

Regarding claim 23, Zhang teaches the function of the co-solvent is to maintain the active ingredient left behind on the skin in solution; in addition, the co-solvent must be miscible with the aqueous-alcoholic phase; suitable for this purpose are, for example, polyhydric alcohols, such as glycerine (page 18, lines 11-14)  At the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to formulate the composition comprising Compound A in similar gel emulsions taught for zingerone, resulting in the composition of claim 23 with a reasonable expectation of success.

Response to Arguments
The Declaration of Sylvie Cupferman under 37 CFR 1.132 filed July 11, 2022 and previously filed in US Application No. 16/894,258 is insufficient to overcome the rejection of record as set forth in the last Office action and is addressed in the response to the arguments set forth below.

	Applicant argues:
A Declaration under 37 CFR 1.132 by Dr. Sylvie Cupferman filed in Application Serial Number 16/894,258 (now US Patent 11,306,051) and a copy of Galal reference is submitted.  That experimental data compared the stability of ethylzingerone (i.e., 4-(3-ethoxy-4- hydroxyphenyl)-2-butanone) in three different compounds (isopropyl myristate, caprylic/capric triglyceride and isopropyl lauryl sarcosinate) with the stability of gingerone in the same three compounds.  Galal and the Cupferman Declaration further demonstrate that 4-(3-ethoxy-4- hydroxyphenyl)-2-butanone and gingerone fail to exhibit similar properties. Galal shows that 4- (3-ethoxy-4-hydroxyphenyl)-2-butanone exhibits significantly different properties as a preservative as compared to gingerone (zingerone).  As disclosed therein gingerone (compound 9) was found to be inactive (see the Abstract). Gingerone was not active against any of the organisms tested. In fact, none of the compounds 1-9 tested therein were active against Gram-negative bacteria.  Contrary to this, the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone employed according to the present invention exhibits activity against gram-negative bacteria, gram-positive bacteria, yeast and mould.  The Cupferman Declaration revealed results from repeating examples in Application Serial Number 16/894,258 except that the final concentrations of the (4-(3-ethoxy-4- hydroxyphenyl)-2-butanone) was 0.5% to 0.05% in dimethyl sulfoxide.  Dr. Cupferman confirmed that the results of the tests reported in her Declaration verify that the (4-(3-ethoxy-4-hydroxyphenyl)-2-butanone) is highly active against several gram positive and gram-negative bacteria. She also concluded that based upon the evidence and her research experience that it would be contrary to conventional wisdom in the art to have replaced zingerone with (4-(3-ethoxy-4-hydroxyphenyl)-2-butanone).  Furthermore, according to knowledge by those of ordinary skill in the art, no predicable connection exists between the chemical structure of a compound and its properties. By way of example, please see US Patent Application Publication 2016/0015031 to Pesaro et al. (hereinafter also referred to as "Pesaro") (copy enclosed). For instance, the first sentence in paragraph [0024] of Pesaro states the following: "The search for suitable (active) substances, which have one or more of the properties mentioned to an adequate extent is made difficult for the person skilled in the art in that there is no clear dependency between the chemical structure of a substance on the one hand and its biological activity against certain microorganisms (bacteria, yeast, fungi, small eukaryotes) on the other hand."

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Galal and the Declaration under 37 CFR 1.132 by Dr. Sylvie Cupferman filed in Application 16/894,258 does not provide any teachings directed to which excipients can be used and which excipients cannot be used to formulate a composition comprising zingerone or any of its known homologs.  Moreover, Galal teaches each substance was initially evaluated at 0.360 mg per 0.1 ml DMSO or ethanol, which is equivalent to 0.036% (see page 68, left, 3rd paragraph).  In the Cupferman declaration, as noted in the response, the final concentrations of the (4-(3-ethoxy-4- hydroxyphenyl)-2-butanone) was 0.5% to 0.05% in dimethyl sulfoxide.  Thus, the amounts used in the declaration were much higher than those used in Galal and cannot be directly compared. 


Applicant argues:
Zhang fails to teach or suggest the present invention since as conceded by the Examiner; Zhang fails to disclose the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone according to the present invention. Instead, Zhang is concerned with adding a sensate agent and/or self-warming system to a topical analgesic composition comprising a NSAID in order to improve the rate and/or absorption of the drug through mammalian skin.  Zhang mentions zingerone as a possible sensate agent along with numerous and myriad other possibilities.  On the other hand, as mentioned above, the present invention addresses the problem of solubilizing 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone. Therefore, persons skilled in the art faced with applicant's problem would not even look to Zhang to solve such problem. Moreover, even if persons of ordinary skill in the art were to consider Zhang, such does not teach or suggest that an organic solvent with solubility parameters in the Hansen solubility space such that 4.5 < δa < 7 and 14 < δd < 22 would or should be used to address applicant's problems.   

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that the solubility parameters in the Hansen solubility space such that 4.5 < δa < 7 and 14 < δd < 22 has been construed as an inherent property of the organic solvent.  Claims 2 and 3, depend from and thus incorporate all the limitations of claim 1.  Thus, all the organic solvents listed in claims 2 and 3 have been construed as having the claimed solubility parameters.
	Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Zhang teaches a composition comprising zingerone and teaches the use of capric/caprylic acid as an emollient or oil.  As set forth above, Berlin establishes that Compound A is a known derivative of zingerone.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to utilize solvents taught as useful for a composition comprising Zingerone including caprylic/capric triglycerides as taught by Zhang for a composition comprising the homologue Compound (I) taught by Berlin, resulting in  a composition comprising Compound A and caprylic/capric triglycerides with an expectation of success, since the compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Appellant is also reminded that “[l]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, as set forth above, Zhang teaches compositions comprising at least one sensate agent wherein the sensate agent is zingerone.  While Zhang discloses numerous agents that are suitable as sensate agents as noted in the Appeal Brief, Zhang exemplifies zingerone as one of 18 possible vanilloid agents (see claim 5).  It would have been prima facie obvious to one of ordinary skill in the art to select zingerone from amongst this finite number of vanilloid sensate agents.    


Applicant argues:
Although the caprylic/capric acid triglyceride is mentioned in Zhang, such is not even disclosed or suggested as being a solvent for the warming sensate agents.  Instead, the caprylic/capric acid triglyceride is merely alluded to as one of the countless very diverse emollients mentioned by Zhang.  Accordingly, persons skilled in the art faced with the problems addressed by the present invention would not even look to Zhang. Moreover, arguendo, even if a person skilled in the art were to consider Zhang, nothing therein would lead to addressing the problems that are of concern with respect to the present invention concerning, for instance, solubility of 4-(3-ethoxy- 4-hydroxyphenyl)-2-butanone.  To arrive at the present invention, zingerone would need to be selected instead of vanillyl butyl ether (VBE) and capsaicin, the preferred warming sensate agents, even though none of the specific examples in Zhang employ zingerone. Please note that a prior art reference that teaches or suggests a preferred embodiment different from the claimed subject matter weighs against a determination of obviousness. In re Baird, 16 F.3d 380, 382-83 (Fed. Cir. 1994); See also MPEP 2144.08(II)(A)(4).

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2123 states:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the instant case, Zhang suggests a composition comprising zingerone and teaches capric/caprylic acid as a suitable emollient.  Nothing in the teaching of Zhang criticizes, discredits, or otherwise discourages this particular combination.  Thus, Zhang suggests a composition comprising zingerone and capric/caprylic acid.  While Zhang discloses numerous agents that are suitable as sensate agents as noted in the Appeal Brief, Zhang exemplifies zingerone as one of 18 possible vanilloid agents (see claim 5).  It would have been prima facie obvious to one of ordinary skill in the art to select zingerone from amongst this finite number of vanilloid sensate agents.    The fact that Zhang teaches vanillyl butyl ether (VBE) and capsaicin as the preferred sensate agents does not constitute a teaching away from other vanilloid sensate agents taught in the disclosure, including zingerone.
With regard to the argument that the caprylic/capric acid triglyceride is merely alluded to as one of countless very diverse emollients by Zhang, the Examiner notes that Zhang explicitly teaches a topically administrable pharmaceutical composition for the relief of pain or inflammation in a patient in need thereof comprising a topically active non-steroidal anti-inflammatory agent and at least one sensate agent comprising component (d) including a fatty acid ester with glycerine (see claim 26).  Moreover, Zhang teaches glycerides are intended to mean fatty acids esters of glycerine (see page 19, last paragraph) and semi-synthetic and completely synthetic glycerides there come into consideration, for example, caprylic/capric acid triglyceride, for example Miglyol® 812 or Syndermin®.GTC (see page 20, 1st paragraph).  Caprylic/capric acid triglyceride taught as one of 9 possible fatty acid esters of glycerine.  It would have been prima facie obvious to one of ordinary skill in the art to select Caprylic/capric acid triglyceride from amongst this finite number of fatty acid esters with glycerine.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to utilize solvents taught as useful for a composition comprising Zingerone including caprylic/capric triglycerides as taught by Zhang for a composition comprising the homologue Compound (I) taught by Berlin, resulting in  a composition comprising Compound A and caprylic/capric triglycerides with an expectation of success, since the compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.


Applicant argues:
Berlin does not overcome the above discussed deficiencies of Zhang with respect to rendering unpatentable the present invention. Berlin is completely silent with respect to the solubility of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone in the claimed compounds and is not concerned with the problem of solubility addressed by the present invention.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Zhang teaches a composition comprising zingerone and capric/caprylic acid.  As set forth above, Berlin (J Gen Chem of USSR, 1949; 19:1-10) establishes that Compound A is a known derivative of zingerone.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to utilize solvents taught as useful for a composition comprising Zingerone including caprylic/capric triglycerides as taught by Zhang for a composition comprising the homologue Compound (I) taught by Berlin, resulting in  a composition comprising Compound A and caprylic/capric triglycerides with an expectation of success, since the compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.


Applicant argues:
Berlin was concerned with certain derivatives of zingerone. The compounds that were synthesized were subjected to a taste test and only one of the tested compounds, 4-hydroxy-3-methoxybenzyl ethyl ketone (VIII) produced a stinging sensation that was about as strong as that of zingerone. The other tested compounds including 4-hydroxy-3-ethoxyphenyl ethyl methyl ketone (I) had almost no biting taste. The changes in the molecular structure of the zingerone, other than compound VIII in Berlin resulted in complete or almost complete disappearance of activity. This further demonstrates that 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and zingerone do not possess similar properties. Accordingly, if anything, Berlin leads away from the present invention.  Zingerone and 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone have significantly dissimilar solubility characteristics as demonstrated in the above discussed newly presented experimental data that compared the stability of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone in three different compounds (isopropyl myristate, caprylic/capric triglyceride and isopropyl lauryl sarcosinate) with the stability of the gingerone in the same three compounds.  It is observed that with the various hydrophobic compounds associated with 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone, the formulations are still clear, colorless and transparent after 5 min warmed at 50 °C  and even more after 15 days at room temperature (see compositions (Al), (A2) and (A3)). On the contrary the comparative formulas corresponding to the association of gingerone with the same hydrophobic compounds are significantly less stable after 15 days at room temperature (see comparative compositions (B1), (B2) and (B3)) than the composition containing 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone in place of gingerone.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  In the instant case, in a review of the instant response, an affidavit containing the data discussed in the response was not identified.  Thus, the Examiner is unable to review the data discussed. 


Applicant argues:
Zingerone is apparently soluble in glycerol, as it is used in all of the examples in Heuser (previously filed Exhibit A). Contrary to this, 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is only very sparingly dissolved in glycerol and water. Therefore, persons skilled in the art would not expect zingerone and 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone to possess similar properties.  4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is only very sparingly soluble in water and glycerol, and an object of the present invention is to address this problem.  The specification which demonstrates that 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is “very satisfactorily dissolved” in solvents according to the present invention and only very sparingly dissolved in water, 2-ethylhexyl palmitate and 2-octyldodecanol. The 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone was soluble in solvents according to the present invention in amounts of significantly greater (e.g., more than twice) than in 2-ethylhexyl palmitate and 2-octyldodecanol. Accordingly, the present invention provides improved and unexpected results.
Furthermore, in support of these differences, previously submitted Declaration under 37 CFR § 1.132 by Veronique Chevalier filed in copending application serial number 14/007,520. In particular, the solubility of 4-(3-ethoxy-4- hydroxyphenyl)-2-butanone (according to the present invention) and of gingerone (prior art) in glycerin at 3 amounts: 0.5 %; 1 %; 3 % is obtained.  The results show that 4-(3- ethoxy-4-hydroxyphenyl)-2-butanone is soluble in glycerin only until 1% by weight, but not at 3 % by weight. Contrary to the results from using 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone, gingerone is soluble in glycerin in all of the tested amounts.  Accordingly, in view of this limited solubility of the 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone, by way of example, for formulating 1 % in weight of 4-(3-ethoxy-4-hydroxyphenyl)- 2-butanone in an oil-in water emulsion containing 10 % in weight of glycerin (in the aqueous phase), then the weight ratio between the compound and the glycerin being 1/10 = 10 % then at this rate the compound will not be dissolved in the aqueous phase and it is necessary to use a hydrophilic solvent according to the present invention for obtaining dissolution.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In the instant case, the specification demonstrates that claimed compound, 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone possesses different solubilities in different solvents.  It is not unexpected that different solvents result in different properties.  As set forth above, the cited art renders obvious a composition comprising the claimed compound and the elected solvent capric/caprylic acid triglycerides.  The data in the specification does not support that the claimed compound is unexpectedly more soluble in the elected solvent capric/caprylic acid triglycerides compared to structurally similar compounds such as zingerone.
The Examiner acknowledges that it appears that zingerone and 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone have different solubilities in glycerol.  While differences in solubility in certain solvents would not be unexpected, one of ordinary skill in the art would reasonably expect that structurally similar compounds would possess similar solubilities in many solvents.  Zingerone and  4-(3-ethoxy-4-hydroxyphenyl)-2-butanone were both known in the prior art, per Berlin and Marion.  The compounds differ by a single methylene (CH2) group, and thus are adjacent homologs.  In re Dillon, 919 F.2d at 703 n.6 (defining adjacent homologs as compounds that differ by a single methylene group).   Zhang discloses topical compositions comprising zingerone, as well as compositions comprising solvents including capric/caprylic acid triglycerides, which fall within claim 1.  Zhang discloses that its compositions impart a sensation of rapid and complete relief from pain.  A person of ordinary skill in the art would have been motivated to substitute zingerone with  4-(3-ethoxy-4-hydroxyphenyl)-2-butanone in Zhang’s compositions, because given the close structural similarity between zingerone with  4-(3-ethoxy-4-hydroxyphenyl)-2-butanone, a person of ordinary skill in the art would have had a reasonable expectation that compositions containing  4-(3-ethoxy-4-hydroxyphenyl)-2-butanone, like Zhang’s zingerone-containing compositions, would also impart a sensation of rapid and complete relief from pain.  
Applicant has shown some differences in taste profile (different taste, same odor) and in solubility in glycerin (both soluble up to 1%, but only one soluble up to 3%). However, these differences are consistent with an expected, gradual variance in properties between members of a homologous series. See, e.g., In re Norris, 179 F.2d 970, 972 (CCPA 1950) (noting that “chemists understand that members of a homologous series of chemical compounds possess the same principal characteristics which vary gradually from member to member”); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986) (affirming obviousness despite “some differences in degree between the properties of’ two isomers, noting that “a difference in structure, although slight, would have been expected to produce some difference in activity”).  
Further, Applicant has not identified persuasive evidence in the record showing that these differences would have suggested to a person of ordinary skill in the art that substituting zingerone with 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone would have rendered Zhang’s compositions unsuitable for their intended use.  Applicant has not argued that the additional methylene group, or the observed differences in taste or solubility in 3% glycerin, actually alter this activity. Indeed, the additional methylene group did not alter the shared pleasant aromatic odors or solubility in 0.5% and 1% glycerin.

With regard to the argument that the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is only very sparingly soluble in commonly used diluents, such as water and glycerol and that the present invention provides improved and unexpected results, the Examiner is not persuaded that the Appellant has demonstrated unexpected results.  Unexpected results “must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). The data of the instant specification show only the solubility of  4-(3-ethoxy-4-hydroxyphenyl)-2-butanone in the disclosed solvents; there is no data comparing the solubility of  4-(3-ethoxy-4-hydroxyphenyl)-2-butanone to that of zingerone. With regard to the Declaration filed in application 14/007,520 and attached as Exhibit B, the Declaration does compare the solubility of ethyl gingerone to zingerone, but the provided data lacks a nexus to the claimed subject matter. See, e.g., In re GPAC Inc., 57 F.3d 1573, 1580 (Fed. Cir. 1995) (“For objective evidence to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.”). The tested solvent is glycerin alone, but none of the appealed claims recite glycerin alone as the solvent. Moreover, the Declaration does not demonstrate that 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is markedly superior; if anything, 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone’s more limited solubility in 3% glycerin compared to zingerone is a drawback, rather than an unexpected result. See, e.g., In re Papesch, 315 F.2d at 392 (“A mere difference in degree is not the marked superiority which ordinarily will remove the unpatentability of adjacent homologues of old substances.”). Thus, the Declaration filed in application 14/007,520 and attached as Exhibit B does not demonstrate unexpected results.


Applicant argues:
Zhang is not even art that is analogous to that of the present invention since Zhang is not concerned with compositions containing 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and is not concerned with addressing the solubility problems. Accordingly, the claims are not even rejectable over Zhang. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that Zhang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zhang is directed to compositions comprising a structural homolog of the instantly claimed compound which is also useful for topical compositions.  Thus, the prior art relates to the same field as the applicant's endeavor.  Moreover, the instant claims are directed to a composition comprising Compound A and are not directed to methods of use of the claimed product.  As set forth above, at the time of the invention, it was known in the art that Compound A is a homologue of zingerone which is derived from zingerone.  Zhang is directed to the production of a composition comprising zingerone, while the instant invention is directed to the production of a composition comprising a compound which is a known structural homolog and derivative of zingerone.  Thus, the prior art relates to the same field as the applicant's endeavor.


Applicant argues:
The rejection of the claims seems to be predicated on improper hindsight. It is impermissible under 35 U.S.C. 103 to use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention. See In re Fine, 5 U.S.P.Q.2d 1596 (Fed. Cir. 1988). Furthermore, it is well settled that hindsight reconstruction as done in the present case using the patent application as a guide through the maze of prior art references, combining "the right references in the right way" so as to achieve the result of the claimed invention must be avoided. See Grain Processing Corp. v. American Maize-Products Corp., 5 U.S.P.Q.2d 1788 (Fed. Cir. 1988). The rejection of the claims is in the nature of "ought to be tried" which is an impermissible standard under 35 U.S.C. 103.  Moreover, the cited art lacks the necessary direction or incentive to those or ordinary skill in the art to render a rejection under 35 USC 103 sustainable. The cited art fails to provide the degree of predictability of success of achieving the properties attainable by the present invention (e.g. enhanced dissolution of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone) needed to sustain a rejection under 35 USC 103. Furthermore, the results and properties of the subject matter and improvements which are inherent in the claimed subject matter and disclosed in the specification are to be considered when evaluating the question of obviousness

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145. X. A. states, "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, the obviousness rejection is based on the combined teachings of Zhang and Berlin which establish that Compound A is a known derivative of zingerone and compositions comprising zingerone and capric/caprylic acid triglyceride were known in the art.  Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.
Moreover, the Examiner notes that Zhang explicitly teaches a topically administrable pharmaceutical composition for the relief of pain or inflammation in a patient in need thereof comprising a topically active non-steroidal anti-inflammatory agent and at least one sensate agent comprising component (d) including a fatty acid ester with glycerine (see claim 26); glycerides are intended to mean fatty acids esters of glycerine (see page 19, last paragraph) and semi-synthetic and completely synthetic glycerides there come into consideration, for example, caprylic/capric acid triglyceride, for example Miglyol® 812 or Syndermin®.GTC (see page 20, 1st paragraph).  Caprylic/capric acid triglyceride taught as one of 9 possible fatty acid esters of glycerine.  It would have been prima facie obvious to one of ordinary skill in the art to select Caprylic/capric acid triglyceride from amongst this finite number of fatty acid esters with glycerine.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to utilize solvents taught as useful for a composition comprising Zingerone including caprylic/capric triglycerides as taught by Zhang for a composition comprising the homologue Compound (I) taught by Berlin, resulting in  a composition comprising Compound A and caprylic/capric triglycerides with an expectation of success, since the compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
	
Conclusion
Claims 1-3, 5-8 and 12-23 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628  

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628